Title: To George Washington from John Sullivan, 9 December 1780
From: Sullivan, John
To: Washington, George


                        
                            Dear General
                            Philadelphia December 9th 1780
                        
                        I was this morning Honored with your Excellency favor of the 25th Instant; I shall be happy to See the
                            Chevalier De Chaltelieux and to pay him every mark of respect & attention in my Power.
                        The Confidence your Excellency is pleased to place in me is exceeding flattering and I can with great Truth
                            assure you That no person Desires more to Comply with your wishes to relieve you from the Anxiety you
                            Suffer; (from Difficulties which as Commander of the Army you never ought to Experience) or to render your Troops happy in
                            their Situation than myself.
                        The appointment of General Smallwood was in the old State way. I did not oppose it for Political Reasons but
                            I took that opportunity of Delivering my Sentiments against those irregular and unmilitary promotions and upon various
                            occasions Since and am happy to find that There is now a Large majority of the House of my Sentiments so that I am
                            Convinced There will be no more of those irregular appointments of Course General Clinton & General Knox will not
                            be Superceeded. The Latter if Driven to resign would be an irreperable Loss to the Army.
                        I have conferred with a number of the most Confidential & most powerful members and have Secured
                            their Interest—so far as to assure me that the Event which your Excellency apprehended can never take Place.
                        As I have been fortunate Enough, to Diswade a majority of the members from pursuing the old mode I expect
                            Soon to be called upon to point out a new one Liable to no objections and here I confess I shall be at a Loss owing
                            perhaps, to my want of Capacity, or possibly to the Confusion of having one Large Army Camp and of Thirteen Small ones
                            & wish your Excellency would be so obliging as to give me your Sentiments upon it and what you would wish to be
                            the Rule of Promotion. To Rise Regimentally to the Rank of Captain and afterward in the Line of the State to a Colonel
                            (which, I take to be the Rule) admits of no great Difficulty, but the Rule has been Extended to Brigadiers and Even to
                            Major Generals—now Let us Suppose that Major Generals are to be created from the Eldest Brigadiers if the former Rule is
                            to Stand good for promotion of Colonels to Brigr is not this a perpetual Bar to promotions of Colonels who belong to States
                            which Supply but one or two Regiments. Colonels of Such States may of Course be compelled to Serve under a Brigadier who a
                            few years before Served under them in Detachments & as Captains. I See but one way to remedy this Evil which is to
                            Rise from Colonels in the Line of the Army perhaps there may be Correspondence attending this which I am not able to
                            Discover I therefore wish to know your Excellencys Sentiments upon it.
                        your Excellencys Letter refered to was read in Congress & is Reffered to General Ward General Cornell
                            & myself we shall Report upon it without Delay & I hope agreable to Justice & Equity which I know
                            is the Extent of your wishes upon this & Every other Matter. I have the honor to be with the most Lively
                            Sentiments of Esteem & Respect Dear General your most obedt Servt
                        
                            Jno. Sullivan
                        
                    